JUVENILE COURT PROCEDURAL RULES COMMITTEE
                              FINAL REPORT1

                       Amendment of Pa.R.J.C.P. 1320 and 1321

        On May 16, 2017, the Supreme Court amended Rules of Juvenile Court
Procedure 1320 and 1321 to clarify and revise the application procedures for the filing
of a private dependency petition.

       Pursuant to Rule 1320, any person other than a county agency may present an
application to the court to file a private dependency petition with the court. If the court
finds sufficient facts to support a petition, then a petition may be filed pursuant to Rule
1330.

        A question arose about who files the petition after the court has approved an
application: the county agency or the private party who filed the application? The rule
was silent on this point. The Comment to Rule 1320 suggested that the county agency
files the petition after the application has been approved while the title to the rule
suggested that private petitions are permissible. Another matter considered was the
manner in which the county agency is notified of the application and when the county
agency should be joined as a party in the proceeding.

         The Comment to Rule 1320 has been revised to clarify that a private party must
first file an application before proceeding with a private petition. To ensure that the
county agency has notice of the application, Rule 1320 has been amended to add
paragraph (B) to require the court to provide the county agency with a copy of the
application and notice of the Rule 1321 hearing on the application. The Comment to
Rule 1320 was further revised to add language indicating that the county agency is not
precluded from seeking to intervene after the filing of an application.

         Rule 1321(B) has been amended to clarify that the applicant may proceed with
the filing of a private petition if the court finds sufficient facts to support a petition for
dependency. Notwithstanding the pursuit of an adjudication by a private party, the
county agency will be joined as a party to the dependency proceeding pursuant to new
paragraph (C) upon the filing and service of a private dependency petition.




1
    The Committee’s Final Report should not be confused with the official Committee
Comments to the rules. Also note that the Supreme Court does not adopt the
Committee’s Comments or the contents of the Committee’s explanatory Final Reports.